DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 01/19/2022.
 
	Claims 25, 34, and 40 are amended; and claims 26-33, 35-39, and 41-44 are unchanged; therefore, claims 25-44 are pending in the application, of which, claims 25, 34, and 40 are presented in independent form.

In light of Applicant’s amendments, the objections to the specification are withdrawn.

In light of Applicant’s amendments, the rejections under nonstatutory double patenting are withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 102(a)(2) are withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
	Applicant’s arguments related to the copies of the foreign patent documents and non-patent literature documents cited in the IDS dated 05/21/2021 not being submitted by the applicant has be reviewed and acknowledged. Accordingly, the aforementioned references are being considered by the examiner.

Specification
The amendments to the specification submitted on 01/27/2022 are accepted.

Response to Arguments
Applicant’s arguments with respect to claims 25-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 25-27, 29-31, 33-35, 37-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (U.S. Pub. No. 2015/0235297, previously cited in IDS), hereinafter Cheung, in view of HUANG et al. (U.S. Pub. No. 2010/0260426), hereinafter Huang, and further in view of Sunkada (U.S. Pub. No. 2014/0089145, previously cited in IDS).

Regarding independent claim 25, Cheung teaches a computer-implemented method for processing image data (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise."  Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images.) using at least one processor coupled to a memory, (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”) the method comprising: 
receiving, by the at least one processor, a set of image data generated from a display device at a client computing device associated with a user; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository.)
determining, by the at least one processor, that the received set of image data represents a screenshot based on metadata associated with the received set of image data; (Cheung, [0040], discloses verifying whether a received candidate image is a screenshot using various methods and standards; like by checking whether the size or aspect ratio of the screenshot matches a screen of the system, or determining the type of the device that displays the content of the image, so that one can use that to validate the screenshot with the device type in terms of height, width, display technology, and/or resolution. Examiner interprets that size, aspect ratio, device type, etc. of an image are metadata associated with the image data.)
identifying, by the at least one processor, a plurality of visual elements of the screenshot; (Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot. Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.)
determining, by the at least one processor, relevant content in the screenshot based on the identified plurality of visual elements; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset.) 
matching, by the at least one processor, the relevant content in the screenshot with reference content; (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset. Cheung, Fig. 1B and [0059]-[0061], segmentation of the screenshot and analysis of the segments to extracting meta data using optical character recognition (OCR) and “pattern matching” or “pattern recognition”. Cheung, [0075], discloses conducting a search relevant to the content of the screen.)
determining, by the at least one processor, a link associated with the reference content; (Cheung, [0062]-[0064], discloses metadata extracted from a 
transmitting, by the at least one processor, the link to the client computing device to enable the user to access the link; (Cheung, [0065]-[0069], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
However, Cheung does not explicitly teach identifying, by the at least one processor, a product category or a product brand to which the relevant content corresponds;
On the other hand, Huang teaches identifying, by the at least one processor, a product category or a product brand to which the relevant content corresponds; (Huang, [0025], discloses acquire and processing an image to initiate a visual search by detecting one or more objects based features of interest in the image, and compare the objects to trained images to categorize or recognize the objects. Huang, [0039], discloses image detection/ recognition include algorithms for detecting one or more categories of objects in an image and/or recognizing the objects in the image. Examiner interprets detecting categories of objects in an image as determining at least one product category for the product of interest. Huang, [0050], [0058], [0061]-[0062], and 
Huang also teaches determining, by the at least one processor, relevant content in the screenshot based on the identified plurality of visual elements; (Huang, [0025], discloses acquire and processing an image to initiate a visual search by detecting one or more objects based features of interest in the image, and compare the objects to trained images to categorize or recognize the objects.) 
	The image recognition of Huang can be the screenshot analysis and merchandise matching of Cheung. Also, the visual search result based on the recognized object of interest in response the visual search query using the recognized object, the metadata, and/or the contextual data associated with the image of Huang can be the identifying of candidate merchandise according to the identifying information 
One of ordinary skill in the art would be motivated to do so as to provide a way to extract and send a relevant portion of an acquired image instead of the entire acquired image, and thus enhancing the speed at which the visual search query is communicated and decreasing the communication bandwidth requirement, and focusing the scope of the visual search, thus improving the accuracy, speed, and efficiency of the image recognition system, as taught by Huang [0011].
However, Cheung, in view Huang, does not explicitly teach updating a user profile for the user to include data associated with i) the relevant content in the screenshot and ii) the identified product category or product brand.
On the other hand, Sunkada teaches updating a user profile for the user to include data associated with i) the relevant content in the screenshot and ii) the identified product category or product brand. (Sunkada, [0017], discloses a consumer utilizing an access device having a camera to capture an image of a product (e.g., a photograph of a product) on the fly and the image of the product may be used to search a repository of product image data to identify one or more product images that match the image of the product. Sunkada, [0034], discloses a data storage facility that maintains product data, product image data, search results data, user profile data, and Examiner interprets that capturing an image of a product (e.g., a photograph of a product) on the fly and using the image to search a repository of product image data to identify one or more product images to be a search request using received images (e.g. screenshots) from a client computing device. In combination, Sunkada, [0038], discloses a product subsystem may maintain user profiles of users of access devices and utilize the user profiles to selectively provide product marketing (i.e. personalized product recommendation based on identified product categories or product brands), search, and/or shopping tools.)
The image analysis and image matching of Sunkada can be the screenshot analysis and merchandise matching of Cheung. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of product image matching using user profiles of Sunkada because both address the same field of image based product search systems, and by incorporating Sunkada into Cheung provide the screenshot-based e-commerce system with personalized product recommendations based on user profile data.
One of ordinary skill in the art would be motivated to do so as to provide a product marketing and/or shopping platform having improved and/or new tools for marketing products or services, which provide consumers with improved convenience and/or options for shopping for products or services, as taught by Sunkada [0017].

Regarding claim 26, Cheung, in view of Huang and Sunkada, teaches the method of claim 25, wherein the relevant content is determined in the screenshot using image processing techniques. (Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis (i.e. image processing techniques) to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.)
Claims 35 and 41 recite substantially the same limitations as claim 26, and are rejected for substantially the same reasons.
 
Regarding claim 27, Cheung, in view of Huang and Sunkada, teaches the method of claim 25, wherein the link provided to the client computing device is a URL to a product webpage for purchasing a product identified in the screenshot. (Cheung, [0062]-[0064], discloses meta data extracted from a screenshot are validated with information provided by the identified source website or source application software and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot. The metadata includes identifying information useful for a user. Cheung, [0065]-[0068], discloses when merchandise is 
Claim 42 recites substantially the same limitations as claim 27, and is rejected for substantially the same reasons.
 
Regarding claim 29, Cheung, in view of Huang and Sunkada, teaches the method of claim 25, further comprising identifying at least one application associated with the screenshot based on the identified plurality of visual elements. (Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis (i.e. image processing techniques) to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Once segments are generated from a screenshot the segments can be further analyzed to identify a potential source website or application software from which the screenshot is derived. Examiner interprets that identifying an application software from which the screenshot is derived using image segment analysis to be identifying at least one application associated with the screenshot based on the identified plurality of visual elements.)
 
Regarding claim 30, Cheung, in view of Huang and Sunkada, teaches the method of claim 25, further comprising: monitoring, by the at least one processor, a database associated with the client computing device to determine when new sets of image data that correspond to screenshots are added to the database. (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository. Cheung, [0038], discloses monitoring a system for generation of screenshots and automatically commencing analysis of the screenshot.)
Claim 37 recites substantially the same limitations as claim 30, and is rejected for substantially the same reasons.
 
Regarding claim 31, Cheung, in view of Huang and Sunkada, teaches the method of claim 25, further comprising generating and transmitting a notification to the client computing device that the link associated with the screenshot has been determined. (Cheung, [0013]-[0014], discloses system sends a user a notification. The notification is a screen instant notification, a text message, a push notification, an electronic instant message, or an email message. Cheung, [0065]-[0069], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)

 
Regarding claim 33, Cheung, in view of Huang and Sunkada, teaches the method of claim 25, wherein the link comprises a deep link corresponding to at least one of a particular webpage or a portion of a particular mobile application associated with the screenshot. (Cheung, Fig. 2 and [0074]-[0079], the meta data is captured on a screenshot, the system can analyze the information and provide an interface to facilitate the use of such information by a user. Such as to initiate a communication or building a social network with a contact extracted from the screenshot, conduct a search relevant to the content of the screen, a video interface screenshot can enable a user to share a video, an application download page screenshot can enable a user to download the application from the screenshot, a QR code screenshot can prompt or enable a user to execute the QR code, an audio interface screenshot can prompt or enable a user to play the audio, a map interface screenshot enable a user to save directions, etc. Based on applicant’s specification (pg. 37 paragraphs 3-4), examiner interprets deep links to be links that direct a user to a specific content rather than a general launching of content/application.)
Claims 39 and 44 recite substantially the same limitations as claim 33, and are rejected for substantially the same reasons.
 
Regarding independent claim 34, Cheung teaches a system for analyzing image data comprising: at least one processor; and at least one storage device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”) 
receiving a set of image data generated from a display device at a client computing device associated with a user; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository.)
determining that the received set of image data represents a screenshot based on metadata associated with the received set of image data; (Cheung, [0040], discloses verifying whether a received candidate image is a screenshot using various methods and standards; like by checking whether the size or aspect ratio of the screenshot matches a screen of the system, or determining the type of the device that displays the content of the image, so that one can use that to validate the screenshot with the device type in terms of height, width, display technology, and/or resolution. Examiner interprets that size, aspect ratio, device type, etc. of an image are metadata associated with the image data.)
identifying a plurality of visual elements of the screenshot; (Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot. Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability. Cheung, 
determining relevant content in the screenshot based on the identified plurality of visual elements; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset.) 
matching the relevant content in the screenshot with reference content; (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset. Cheung, Fig. 1B 
determining a link associated with the reference content; (Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.) 
transmitting the link to the client computing device to enable the user to access the link; (Cheung, [0065]-[0069], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
However, Cheung does not explicitly teach identifying a product category or a product brand to which the relevant content corresponds;
On the other hand, Huang teaches identifying a product category or a product brand to which the relevant content corresponds; (Huang, [0025], discloses acquire and processing an image to initiate a visual search by detecting one or more objects based features of interest in the image, and compare the objects to Examiner interprets detecting categories of objects in an image as determining at least one product category for the product of interest. Huang, [0050], [0058], [0061]-[0062], and [0068]-[0069], discloses an image recognition server to recognize or otherwise identify one or more objects within image based on image data, metadata, contextual data associated with image of the visual search query. The image recognition server can perform a one-to-one matching of the image with image data stored in an image data and coefficient library and detect at least one object of interest in the image to compute a feature vector that uniquely represents the object of interest for comparing to determine categories of detected objects. Huang, [0070]-[0071], discloses generating a visual search result, including information content, based on the recognized object of interest in response the visual search query by performing a semantic search based on the recognized object, the metadata, and/or the contextual data associated with the image, to retrieve information content associated with and/or relevant to the recognized object such as product information (e.g., product brand and product type) and related products.)
Huang also teaches determining relevant content in the screenshot based on the identified plurality of visual elements; (Huang, [0025], discloses acquire and processing an image to initiate a visual search by detecting one or more objects based features of interest in the image, and compare the objects to trained images to categorize or recognize the objects.) 

One of ordinary skill in the art would be motivated to do so as to provide a way to extract and send a relevant portion of an acquired image instead of the entire acquired image, and thus enhancing the speed at which the visual search query is communicated and decreasing the communication bandwidth requirement, and focusing the scope of the visual search, thus improving the accuracy, speed, and efficiency of the image recognition system, as taught by Huang [0011].
However, Cheung, in view Huang, does not explicitly teach updating a user profile for the user to include data associated with i) the relevant content in the screenshot and ii) the identified product category or product brand.
On the other hand, Sunkada teaches updating a user profile for the user to include data associated with i) the relevant content in the screenshot and ii) the identified product category or product brand. (Sunkada, [0017], discloses a Examiner interprets that capturing an image of a product (e.g., a photograph of a product) on the fly and using the image to search a repository of product image data to identify one or more product images to be a search request using received images (e.g. screenshots) from a client computing device. In combination, Sunkada, [0038], discloses a product subsystem may maintain user profiles of users of access devices and utilize the user profiles to selectively provide product marketing (i.e. personalized product recommendation based on identified product categories or product brands), search, and/or shopping tools.)
The image analysis and image matching of Sunkada can be the screenshot analysis and merchandise matching of Cheung. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of product image matching using user profiles of Sunkada because both address the same field of image based product search systems, and by incorporating 
One of ordinary skill in the art would be motivated to do so as to provide a product marketing and/or shopping platform having improved and/or new tools for marketing products or services, which provide consumers with improved convenience and/or options for shopping for products or services, as taught by Sunkada [0017].

 	Regarding independent claim 40, Cheung teaches a non-transitory computer-readable medium storing computer- executable instructions which, when executed by at least one processor, cause the at least one processor to perform operations comprising:  (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”) 
receiving a set of image data generated from a display device at a client computing device associated with a user; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository.)
determining that the received set of image data represents a screenshot based on metadata associated with the received set of image data; (Cheung, [0040], discloses verifying whether a received candidate image is a screenshot using various methods and standards; like by checking whether the size or aspect ratio of the screenshot matches a screen of the system, or determining the type of the device that displays the content of the image, so that one can use that to validate the screenshot Examiner interprets that size, aspect ratio, device type, etc. of an image are metadata associated with the image data.)
identifying a plurality of visual elements of the screenshot; (Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot. Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.)
determining relevant content in the screenshot based on the identified plurality of visual elements; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be 
matching the relevant content in the screenshot with reference content;  (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset. Cheung, Fig. 1B and [0059]-[0061], segmentation of the screenshot and analysis of the segments to extracting meta data using optical character recognition (OCR) and “pattern matching” or “pattern recognition”. Cheung, [0075], discloses conducting a search relevant to the content of the screen.)
determining a link associated with the reference content; (Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.) 
transmitting the link to the client computing device to enable the user to access the link; (Cheung, [0065]-[0069], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more 
However, Cheung does not explicitly teach identifying a product category or a product brand to which the relevant content corresponds;
On the other hand, Huang teaches identifying a product category or a product brand to which the relevant content corresponds; (Huang, [0025], discloses acquire and processing an image to initiate a visual search by detecting one or more objects based features of interest in the image, and compare the objects to trained images to categorize or recognize the objects. Huang, [0039], discloses image detection/ recognition include algorithms for detecting one or more categories of objects in an image and/or recognizing the objects in the image. Examiner interprets detecting categories of objects in an image as determining at least one product category for the product of interest. Huang, [0050], [0058], [0061]-[0062], and [0068]-[0069], discloses an image recognition server to recognize or otherwise identify one or more objects within image based on image data, metadata, contextual data associated with image of the visual search query. The image recognition server can perform a one-to-one matching of the image with image data stored in an image data and coefficient library and detect at least one object of interest in the image to compute a feature vector that uniquely represents the object of interest for comparing to determine categories of detected objects. Huang, [0070]-[0071], discloses generating a visual search result, including information content, based on the recognized object of interest in response the visual search query by performing a semantic search based on the recognized object, 
Huang also teaches determining relevant content in the screenshot based on the identified plurality of visual elements; (Huang, [0025], discloses acquire and processing an image to initiate a visual search by detecting one or more objects based features of interest in the image, and compare the objects to trained images to categorize or recognize the objects.) 
	The image recognition of Huang can be the screenshot analysis and merchandise matching of Cheung. Also, the visual search result based on the recognized object of interest in response the visual search query using the recognized object, the metadata, and/or the contextual data associated with the image of Huang can be the identifying of candidate merchandise according to the identifying information of Cheung. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of image recognition of Huang because both address the same field of image based product search systems, and by incorporating Huang into Cheung provide the screenshot-based e-commerce system with object/product category recognition. 
One of ordinary skill in the art would be motivated to do so as to provide a way to extract and send a relevant portion of an acquired image instead of the entire acquired image, and thus enhancing the speed at which the visual search query is communicated and decreasing the communication bandwidth requirement, and focusing the scope of 
However, Cheung, in view Huang, does not explicitly teach updating a user profile for the user to include data associated with i) the relevant content in the screenshot and ii) the identified product category or product brand.
On the other hand, Sunkada teaches updating a user profile for the user to include data associated with i) the relevant content in the screenshot and ii) the identified product category or product brand. (Sunkada, [0017], discloses a consumer utilizing an access device having a camera to capture an image of a product (e.g., a photograph of a product) on the fly and the image of the product may be used to search a repository of product image data to identify one or more product images that match the image of the product. Sunkada, [0034], discloses a data storage facility that maintains product data, product image data, search results data, user profile data, and any other data. User profile data may include any data associated with profiles and/or preferences of users accessing system and may be utilized in conjunction with saving and maintaining records of search requests and/or search results as historical data associated with users. Examiner interprets that capturing an image of a product (e.g., a photograph of a product) on the fly and using the image to search a repository of product image data to identify one or more product images to be a search request using received images (e.g. screenshots) from a client computing device. In combination, Sunkada, [0038], discloses a product subsystem may maintain user profiles of users of access devices and utilize the user profiles to selectively provide product marketing (i.e. 
The image analysis and image matching of Sunkada can be the screenshot analysis and merchandise matching of Cheung. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of product image matching using user profiles of Sunkada because both address the same field of image based product search systems, and by incorporating Sunkada into Cheung provide the screenshot-based e-commerce system with personalized product recommendations based on user profile data.
One of ordinary skill in the art would be motivated to do so as to provide a product marketing and/or shopping platform having improved and/or new tools for marketing products or services, which provide consumers with improved convenience and/or options for shopping for products or services, as taught by Sunkada [0017].



Claims 28, 32, 36, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung, in view of Huang and Sunkada, and further in view of Knudson (U.S. Pub. No. 2013/0259297, previously cited in IDS).
 
Regarding claim 28, Cheung, in view of Huang and Sunkada, teaches all the limitations as set forth in the rejection of claim 25 above. However, Cheung, in view of Huang and Sunkada, does not  the method of claim 25, wherein the relevant content includes a marker configured to uniquely identify the relevant content. 
On the other hand, Knudson teaches wherein the relevant content includes a marker configured to uniquely identify the relevant content. (Knudson, [0021]-[0022], image data is processed to extract or derive image-identifying data from the image data. Various such arrangements are known, including digital watermarking and image fingerprinting approaches. Once image-identifying data has been extracted, it is sent to a remote server, which uses this data to obtain additional information about the image, or about the object depicted in the image. If the identification data is an extracted digital watermark payload, it is looked-up in a database to access a store of metadata associated with the image/object. If the identification data is image fingerprint data, a database search is conducted to identify closest-matching reference fingerprint data. Again, based on this operation, a store of metadata associated with the image/object is accessed. Examiner interprets that digital watermarks and image fingerprints are markers and are unique identifiers.)
Examiner notes that Knudson [0021]-[0022] also teaches extracting or deriving image-identifying data from the image data using digital watermarking and image fingerprinting approaches.
Cheung [0062]-[0064] teaches that the metadata extracted from a screenshot are validated with information provided by the identified source website or source application software and stored in a database with suitable labels or annotation, such as URL (uniform resource locator). The metadata associated with the image/object accessed using image fingerprint data of Knudson can be the metadata of Cheung. It 
One of ordinary skill in the art would be motivated to do so as to provide a user with imagery, or other information, and allow the user to post any of this information to their social networking service account, as taught by Knudson [0027].
Claims 36 and 43 recite substantially the same limitations as claim 28, and are rejected for substantially the same reasons.
 
 	Regarding claim 32, Cheung, in view of Huang and Sunkada, teaches all the limitations as set forth in the rejection of claim 25 above. Cheung, in view of Huang and Sunkada, further teaches the method of claim 25, wherein the relevant content is an image in the screenshot, and wherein matching the relevant content in the screenshot with the reference content comprises: (Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset. Cheung, [0075], discloses conducting a search relevant to the content of the screen.) 
comparing the image to a plurality of reference images stored within the memory; and determining a match between the image and one of the plurality of reference images. 
On the other hand, Knudson teaches comparing the image to a plurality of reference images stored within the memory; and determining a match between the image and one of the plurality of reference images. (Knudson, [0021]-[0022], image data is processed to extract or derive image-identifying data from the image data. Various such arrangements are known, including digital watermarking and image fingerprinting approaches. Once image-identifying data has been extracted, it is sent to a remote server, which uses this data to obtain additional information about the image, or about the object depicted in the image. If the identification data is an extracted digital watermark payload, it is looked-up in a database to access a store of metadata associated with the image/object. If the identification data is image fingerprint data, a database search is conducted to identify closest-matching reference fingerprint data. Again, based on this operation, a store of metadata associated with the image/object is accessed. Examiner interprets that digital watermarks and image fingerprints are markers and are unique identifiers.)
Examiner notes that Knudson [0021]-[0022] also teaches extracting or deriving image-identifying data from the image data using digital watermarking and image fingerprinting approaches.
Cheung [0062]-[0064] teaches that the metadata extracted from a screenshot are validated with information provided by the identified source website or source application software and stored in a database with suitable labels or annotation, such as 
One of ordinary skill in the art would be motivated to do so as to provide a user with imagery, or other information, and allow the user to post any of this information to their social networking service account, as taught by Knudson [0027].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santos et al. (U.S. Pat. No. 9,569,700) - "Identification Of Item Attributes Using Artificial Intelligence" discloses identifies attributes of an item depicted in an image using artificial intelligence.
Gokturk et al. (U.S. Pub. No. 2012/0323738) - "System and Method for Using Image Analysis and Search in E-Commerce" discloses programmatically analyzing an image to determine information about a merchandise item.
PINHO et al. (U.S. Pub. No. 2016/0139777) - "Screenshot based indication of supplemental information" discloses a screenshot captured from a display of a user device is utilized as a basis for providing supplemental information related to currently displayed content.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165